Exhibit 10.9

AMENDMENT NO. 1

to the

NIKE, INC. DEFERRED COMPENSATION PLAN

(June 1, 2004 Restatement)

NIKE, Inc. (the “Company”) currently maintains two versions of its Deferred
Compensation Plan: the Deferred Compensation Plan (June 1, 2004 Restatement)
applicable to amounts deferred prior to January 1, 2005 (the “Grandfathered
Plan”), and the Deferred Compensation Plan as subsequently restated and
applicable to amounts deferred after December 31, 2004 (the “Ongoing Plan”).
This Amendment No. 1 amends the Grandfathered Plan and has no effect on the
Ongoing Plan.

This Amendment No. 1 has been adopted by the Retirement Committee of the Company
pursuant to authority provided for in Section 10.4 of the Grandfathered Plan,
and is effective as of January 1, 2008. The Retirement Committee has determined
that the following amendments to the Grandfathered Plan are not a “material
modification” of the Grandfathered Plan as that term is used in regulations
under Section 409A of the Internal Revenue Code and, therefore, that
Section 409A of Internal Revenue Code continues to be inapplicable to amounts
deferred under the Grandfathered Plan.

The amendments to the Grandfathered Plan approved by the Retirement Committee
are as follows:

1. Section 1.2, Definitions of the Grandfathered Plan is amended as follows:

(a) by replacing the definition of “Retirement” in Section 1.2(hh) with the
following:

(hh) “Retirement” means the Participant’s termination of employment if at the
time thereof the Participant has attained at least age 35 and has completed at
least sixty (60) whole months of Service.

(b) by replacing subsection (4) of the definition of “Valuation Date” in
Section 1.2(mm) with the following:

(4) For purposes of calculating the dollar amount of a quarterly installment
payment, the Valuation Date means a day selected by the Company in its sole
discretion for administrative practicality that falls within 30 days prior to
the date of the quarterly payment.

2. Section 7.1, Distribution of Deferred Compensation – Termination of Service
of the Grandfathered Plan is amended by replacing the second sentence of
Section 7.1(a)(1) with the following two sentences:

If the Participant’s Distributable Amount is paid in installments, the amount of
each quarterly installment shall be determined by dividing the vested Account
balance by the remaining number of quarterly installment payments. For



--------------------------------------------------------------------------------

example, if the form of payment is quarterly installments over 15 years, the
first payment is determined by dividing the vested Account balance as of the
Valuation Date by 60, the second payment is determined by dividing the vested
Account balance as of the next Valuation Date by 59, and so on until all
installments have been paid.

3. Section 7.3, Unforeseeable Emergency of the Grandfathered Plan is amended to
read in its entirety as follows:

7.3 Unforeseeable Emergency

The Retirement Committee may, pursuant to rules adopted by it and applied in a
uniform manner, accelerate the date of distribution of a Participant’s Account
(other than amounts attributable to Company or Participating Employer
contributions described in Sections 3.2(b) or 3.2(c), if any) because of an
Unforeseeable Emergency at any time. “Unforeseeable Emergency” shall mean an
unforeseeable, severe financial condition resulting from (a) a sudden and
unexpected illness or accident of the Participant or his or her dependent (as
defined in Section 152(a) of the Code); (b) loss of the Participant’s property
due to casualty; or (c) other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, but which may not be relieved through other available resources of
the Participant, as determined by the Retirement Committee in accordance with
uniform rules adopted by it. Unless the Retirement Committee, in its discretion,
determines otherwise, distribution pursuant to this subsection of less than the
Participant’s entire interest in the Plan shall be made pro rata from his or her
assumed investments according to the balances in such investments (excluding
amounts attributable to Company or Participating Employer contributions
described in Sections 3.2(b) or 3.2(c), if any) as of the Valuation Date for
Unforeseeable Emergencies. Subject to the foregoing, payment of any amount with
respect to which a Participant has filed a request under this subsection shall
be made in a single cash lump sum as soon as administratively practicable after
the Retirement Committee approves the Participant’s request.

4. Except as provided herein, all other provisions of the Grandfathered Plan
shall remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused this document to be executed by its
duly authorized officer.

 

NIKE, INC. By:   /s/ Robert W. Woodruff Title:   VP/Treasurer

 

2